Citation Nr: 0721692	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a splenectomy, granted under 38 U.S.C.A. § 1151.

2.  Entitlement to secondary compensation for bowel 
obstruction as a residual of a splenectomy granted under 
38 U.S.C.A. § 1151.  

3.  Entitlement to secondary compensation for heroin 
addiction and a seizure disorder as residuals of a 
splenectomy granted under 38 U.S.C.A. § 1151.  

4.  Entitlement to service connection for generalized anxiety 
disorder.

5.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1955 to February 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for 
generalized anxiety disorder, entitlement to compensation 
under 38 U.S.C.A. § 1151 for heroin addition and seizure 
disorder (claimed as secondary to the residuals of the 
splenectomy), and entitlement to a total rating based on 
individual unemployability have not been developed for 
appellate review. As will be discussed subsequently, these 
issues became ripe for appellate consideration following 
timely notice of disagreements filed by the veteran.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues of a rating in excess of 20 percent for residuals 
of a splenectomy, granted under 38 U.S.C.A. § 1151, 
entitlement to secondary compensation for bowel obstruction 
as a residual of a splenectomy granted under 38 U.S.C.A. 
§ 1151, service connection for generalized anxiety disorder, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
heroin addition and seizure disorder (claimed as secondary to 
the residuals of a splenectomy), and entitlement to a total 
rating based on individual unemployability are addressed in 
the REMAND portion of the decision below, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



REMAND

In a March 1999 rating decision, the RO denied the veteran's 
claims of secondary compensation for heroin addiction and a 
seizure disorder as residuals of a splenectomy granted under 
38 U.S.C.A. § 1151, and TDIU. Statements from the veteran 
received in April and June 1999 are construed as a notice of 
disagreement with the March 1999 rating denial. In addition, 
in February 2006, the RO denied the veteran's claim of 
entitlement to service connection for a generalized anxiety 
disorder. A notice of disagreement regarding the rating 
decision was received by the RO in March 2006. 

VA has not yet issued Statements of the Case as to the issues 
of secondary compensation for heroin addiction and a seizure 
disorder as residuals of a splenectomy granted under 
38 U.S.C.A. § 1151, TIDU, and entitlement to service 
connection for generalized anxiety disorder. The Court of 
Appeals for Veterans claims has held that the filing of a NOD 
initiates the appeal process, and that the failure of the RO 
to issue an SOC is a procedural defect requiring a remand. 
See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board is, therefore, obligated to remand these issues so 
that the veteran may continue the appeal process. 

With respect to the appeal of a rating in excess of 20 
percent for residuals of a splenectomy, granted under 
38 U.S.C.A. § 1151, it is noted that a VA medical examination 
for residuals of a splenectomy was performed in January 2004. 
The examination report is equivocal regarding any splenectomy 
residuals. The report indicated that the level of disability 
due to splenectomy residual is moderate, yet any residuals 
are not specified. The note following 38 C.F.R. §  4.117, 
Diagnostic Code 7706, splenectomy, indicates that 
complications of a splenectomy may be rated separately. 
Another medical examination to specify any splenectomy 
residuals such as scars or infections is necessary.

The development of the record regarding the issue of 
entitlement to secondary compensation for bowel obstruction 
as a residual of a splenectomy granted under 38 U.S.C.A. 
§ 1151 is incomplete.  The veteran has alleged additional 
surgeries at the USC University Hospital in LA.  A request 
for information from that facility was made with negative 
results.  Included in the response was a suggestion that VA 
try to obtain records from the LAC-USC Medical Center at 1200 
N. State Street, Los Angeles, CA  90033.  The RO failed to 
follow-up on this suggestion.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  When this action is complete, 
issue a statement of the case and 
notification of the veteran's appellate 
rights on the issues of secondary 
compensation for heroin addiction and a 
seizure disorder as residuals of a 
splenectomy granted under 38 U.S.C.A. 
§ 1151, TIDU, and entitlement to service 
connection for generalized anxiety 
disorder. The veteran is reminded that to 
vest the Board with jurisdiction over his 
claims, timely substantive appeals to the 
March 1999 and February 2006 rating 
decisions denying the aforementioned 
claims must be filed. 38 C.F.R. § 20.202 
(2006). If the veteran perfects an appeal 
as to these issues, the case should be 
returned to the Board for appellate 
review.

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the AMC to obtain his treatment 
records from LAC-USC Medical Center at 
1200 N. State Street, Los Angeles, CA  
90033.  Obtain the records and associate 
them with the claims folder.  

3.  Schedule the veteran for a VA 
medical examination to assess the 
residuals of the splenectomy. Any 
appropriate tests or studies should be 
performed.  The examiner is requested to 
specify any residuals of the veteran's 
splenectomy in detail, to include any 
scars or infections or other residuals.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  After completion of the above, and 
any additional development of the 
evidence that may be deemed necessary, 
the AMC should review the record and 
readjudicate each of the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 Department of Veterans Affairs


